Citation Nr: 1013907	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the Veteran's Notice of Disagreement was timely 
received.

2.  Whether new and material evidence has been submitted in 
order to establish service connection for lower back pain.

3.  Whether new and material evidence has been submitted in 
order to establish service connection for bilateral flat 
feet.

4.  Whether new and material evidence has been submitted in 
order to establish service connection for peripheral 
neuropathy of both lower extremities, to include as secondary 
to the Veteran's lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to February 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Entitlement to service connection for peripheral 
neuropathy of both lower extremities, to include as secondary 
to the Veteran's lower back pain; and, entitlement to service 
connection for lower back pain and bilateral flat feet based 
on new and material evidence, were denied in a December 2005 
rating decision.

2.  The Veteran was notified of the denial of his claims and 
his appellate rights in a letter dated January 20, 2006.

3.  The Veteran submitted a notice of disagreement (NOD) 
dated January 23, 2007 and received by the RO on January 26, 
2007, more than one year after the date of the December 2005 
rating decision, the January 20, 2006 notification letter, 
and January 23, 2007 submission deadline.

4.  The December 2005 rating decision is final.

5.  Evidence received since the December 2005 decision does 
not relate to a previously unestablished element necessary to 
substantiate the claims and does not raise a reasonable 
probability of substantiating the claims.


CONCLUSIONS OF LAW

1.  The requirements for a timely notice of disagreement of 
the December 2005 rating decision denying service connection 
for peripheral neuropathy of both lower extremities, to 
include as secondary to the Veteran's lower back pain, lower 
back pain, and bilateral flat feet have not been met. 38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2009).

2.  The December 2005 rating decision denying entitlement to 
service connection for peripheral neuropathy of both lower 
extremities to include as secondary to the Veteran's lower 
back pain; and, entitlement to service connection for lower 
back pain and bilateral flat feet based on new and material 
evidence, is final.  38 U.S.C.A. § 7105 (West 2002), 38 
C.F.R. §§ 20.100, 20.1103 (2009).

3.  Evidence received since the December 2005 rating decision 
denying entitlement to service connection for peripheral 
neuropathy of both lower extremities to include as secondary 
to the Veteran's lower back pain, lower back pain and 
bilateral flat feet, is not new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In regard to whether the Veteran's Notice of Disagreement was 
timely received, the provisions of 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159 are not applicable to this claim on 
appeal because the appeal turns on a matter of law and not on 
the underlying facts or development of the facts. Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2002); Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002). 

Consequently, the Board is not required to address the RO's 
efforts to comply with the duty to notify and duty to assist 
with respect to this issue.

In regard to the Veteran's claims of entitlement to service 
connection based on new and material evidence, The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) must request 
that the Veteran provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA notice in a new and material evidence claim (1) must 
notify a Veteran of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
Veteran. 

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In a pre-adjudication letter dated in April 2007, the RO 
informed the Veteran of the date and bases of the previous 
denial of his claim for service connection for peripheral 
neuropathy of both lower extremities, lower back pain and 
bilateral flat feet. The Veteran was also informed of the 
appropriate definitions of new and material evidence and of 
the evidence needed to substantiate the underlying claim. The 
April 2007 letter thereby met the requirements of Kent.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in April 2007 correspondence.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the April 2007 
letter complied with this requirement.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a Veteran obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records, including service records, 
VA medical records, private medical records, and records from 
various federal agencies.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the Veteran has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002). The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). The threshold for getting an 
examination under the VCAA is low. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim for entitlement to service 
connection for peripheral neuropathy of both lower 
extremities, lower back pain, and bilateral flat feet, but no 
such examinations or opinions are required.  The record 
contains no competent medical evidence of a nexus between the 
current diagnosis of peripheral neuropathy of both lower 
extremities, lower back pain, bilateral flat feet and active 
duty service.  As there is no competent evidence that current 
peripheral neuropathy of both lower extremities, lower back 
pain, and bilateral flat feet may be related to service, a VA 
examination is not required.  38 U.S.C.A. § 5103A(d).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.


Timely Notice of Disagreement

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal. 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A written communication from a Veteran or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD. While special wording is not required, the 
NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review. 

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
Veteran disagrees must be identified. For example, if service 
connection was denied for two disabilities and the Veteran 
wishes to appeal the denial of service connection with 
respect to only one of the disabilities, the NOD must make 
that clear. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

A Veteran, or his representative, must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him. Otherwise, that determination will 
become final. 

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a).

A determination on a claim by the agency of original 
jurisdiction of which the Veteran is properly notified is 
final if an appeal is not perfected as prescribed in 38 
C.F.R. § 20.302. 38 C.F.R. § 20.1103.

Whether a NOD or substantive appeal has been filed on time is 
an appealable issue. If the Veteran or his representative 
protests an adverse determination made by the agency of 
original jurisdiction with respect to timely filing of the 
NOD or substantive appeal, the Veteran will be furnished a 
statement of the case. 38 U.S.C.A. § 7105; 38 C.F.R. § 19.34.

The provisions of 38 U.S.C.A. § 7105(c) provide that "[i]f no 
[NOD] is filed in accordance with this chapter within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with this title."

Time limits within which Veteran or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown. Where an 
extension is requested after expiration of a time limit, the 
action required of the Veteran or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was. Denials of time limit extensions are separately 
appealable issues. 38 C.F.R. § 3.109(b).

Analysis

The underlying facts of this case are uncontested. In the 
instant case, the RO denied the Veteran's claims for service 
connection for peripheral neuropathy of both lower 
extremities to include as secondary to the Veteran's lower 
back pain; and, lower back pain and bilateral flat feet based 
on the submission of new and material evidence in a December 
2005 rating decision. 

The Veteran was sent notice of this decision on January 20, 
2006, and his NOD was received by the RO on January 26, 2007.  
January 20, 2006 fell on a Friday.  Under the provisions of 
38 C.F.R. § 20.305(b), the actual date of notification to the 
Veteran was Monday, January 23, 2006 (excluding the day of 
notification and the following Saturday and Sunday).

Therefore, under VA guidelines, the Veteran had until January 
23, 2007 to file a NOD. 38 C.F.R. §§ 20.302(a), 20.305. 
Unfortunately, the Veteran's NOD was received by the RO on 
January 26, 2007, and is untimely.

The Veteran subsequently claimed that it is the fault of his 
representative that his NOD was not timely received, as he 
originally sent the NOD to his representative for the 
representative to submit. (See September 27, 2007 statement 
in support of claim).  However, there is no indication within 
the file that the Veteran forwarded the NOD to his 
representative rather than directly to VA or that the 
representative somehow delayed the filing of the NOD.  
Indeed, the RO date-stamped the date of receipt of the NOD, 
which was January 26, 2007.  

Even if the Veteran's contentions are accurate, faulty advice 
provided by one's representative, even a Veterans' 
organization, is not attributable to VA, see Brown (James) v. 
Brown, 8 Vet. App. 40, 43, (1995) (without opining on merits 
of such an action, Court mentioned that claimant "may look to 
the representative for recovery" where representative was 
negligent or at fault) (citing Robinson v. United States 
Navy, 342 F. Supp. 381, 383 (E.D.Pa.1972)); see also Shields 
v. Brown, 8 Vet. App. 346, 351 (1995) (stating that the Court 
is precluded from awarding benefits on basis that appellant 
received erroneous advice from either the Secretary or from a 
service representative).

It follows that the claim that the representative failed to 
forward a NOD to the RO cannot be attributed to VA. In 
addition, there is no legal or regulatory provision that 
would permit a filing at the office of a representative to be 
imputed to VA.

VA regulations clearly require that a NOD be filed with the 
office that made the determination being appealed. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

A request for an extension of time to file the NOD could have 
been requested by the Veteran, provided that such a request 
was made concurrently with, or prior to, the filing of the 
NOD. Rowell v. Principi, 4 Vet. App. 9, 14-15 (1993). There 
is no contention or evidence that such a request was made in 
this case.

The Veteran failed to request such an extension of time to 
submit his NOD either concurrently with, or prior to, the 
filing of his January 26, 2007 NOD.  Nor has the Veteran 
demonstrated why he could not have filed a NOD prior to 
January 26, 2007. As such, an extension to the time limit to 
file the Veteran's NOD cannot be granted.

As the law and not the facts are controlling, the benefit-of-
the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


New and Material Evidence Claims

Legal Criteria

A finally adjudicated claim may be reopened if new and 
material evidence is received. 38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits. Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002). An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board. Anglin v. West, 203 F.3d 1343 (2000).

Analysis

In a December 2005 rating decision, the RO denied entitlement 
to service connection for peripheral neuropathy of both lower 
extremities, to include as secondary to the Veteran's lower 
back pain; and, entitlement to service connection for lower 
back pain and bilateral flat feet, determining new and 
material evidence had not been received.  

As noted in the decision above, the Veteran did not file a 
timely NOD with this decision, and therefore, it is final. 
The treated the January 26, 2007 notice of disagreement as a 
request to reopen the claims.  Subsequently, the RO continued 
to deny the claim in a July 2007 rating decision, in which a 
timely substantive appeal was submitted.

The December 2005 rating decision represents the last final 
decision on any basis as to the issue of entitlement to 
service connection for peripheral neuropathy of the lower 
extremities, to include as secondary to the Veteran's lower 
back pain; and, entitlement to service connection for lower 
back pain and bilateral flat feet based on new and material 
evidence. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at that time included the Veteran's 
available service treatment records, VA examinations, and 
statements from the Veteran.    

The evidence added to the record since the December 2005 
denial includes additional VA treatment records, private 
medical records, and statements from the Veteran.  

The Veteran submitted records from a private physician, Dr. 
PAK, who diagnosed the Veteran with cervical radiculopathy in 
December 2004.  

VA medical treatment records dated September 2004 to April 
2008 indicated complaints of chronic lower back pain, 
polymyalgia rheumatica, an evaluation of foot orthotics, and 
complaints of left foot pain for two months.

In January 2009, private medical records from Dr. PS, 
diagnosed the Veteran with lumbar radiculopathy. Included 
with the medical records was a January 2009 magnetic 
resonance imaging (MRI) study which diagnosed the Veteran 
with L4-5 spondylolisthesis, L5-S1 disc degenerative changes, 
and hemangiomata noted within the T12 and L4 vertebral 
bodies.

The evidence submitted since the last final denial is either 
cumulative or does not relate to a previously unestablished 
element needed to substantiate the claims.  There is no 
evidence within the newly submitted medical records that 
indicates a link between the Veteran's claims and his 
service.  

The Veteran's statements repeat contentions and information 
provided and considered in the RO's December 2005 rating 
decision. Thus, the evidence is not material as it is not 
sufficient to establish a reasonable possibility of 
substantiating the claims.

The Veteran is competent to describe his symptoms and when 
they began, but it would take medical expertise to say that 
the causes of the Veteran's disabilities were related to his 
service.  While the courts have recently expanded the 
understanding of what evidence a lay person is competent to 
provide, the Veteran in this case lacks the requisite 
expertise to link the cause of his disabilities to service.  
See Davidson v. Shinseki, Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As discussed, new and material evidence has not been 
received, and the claims cannot be reopened or granted.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A notice of disagreement was not timely submitted with regard 
to a December 2005 rating decision, denying service 
connection for peripheral neuropathy of both lower 
extremities, to include as secondary to the Veteran's lower 
back pain, lower back pain, and bilateral flat feet; the 
appeal is denied.

New and material evidence having not been received; the claim 
for entitlement to service connection for peripheral 
neuropathy of both lower extremities, to include as secondary 
to lower back pain, is not reopened.

New and material evidence having not been received; the claim 
for entitlement to service connection for lower back pain, is 
not reopened.

New and material evidence having not been received; the claim 
for entitlement to service connection for bilateral flat 
feet, is not reopened.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


